Citation Nr: 1426057	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for neck disability, to include arthritis.

4.  Entitlement to service connection for bilateral ankle disability, to include arthritis.

5.  Entitlement to service connection for bilateral knee disability, to include osteoarthritis and psoriatic arthritis.

6.  Entitlement to service connection for bilateral hand disability, to include osteoarthritis and psoriatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from June 1965 to August 1965 and active duty service from July 1968 to November 1974, with additional service in a reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a Board videoconference hearing in May 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The case was previously remanded by the Board in October 2011 for further evidentiary development.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current psoriasis was not present in service, and is not related to service or to an incident of service origin.

2.  The evidence of record does not show a current diagnosis of neck disability.

3.  The evidence of record does not show a current diagnosis of bilateral ankle disability.

4.  The evidence of record is in equipoise as to whether the Veteran's osteoarthritis of the bilateral knees is related to service.

5.  The preponderance of the evidence shows that the Veteran's current bilateral hand disability was not present in service, and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for neck disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for osteoarthritis of the bilateral knees have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's October 2011 remand, the RO contacted the National Personnel Records Center (NPRC), to verify the Veteran's periods of active duty, ACDUTRA, and inactive duty for training (INACDUTRA) service.  The NPRC verified the Veteran's period of ACDUTRA service from June 1965 to August 1965, and all available the Veteran's service personnel records were obtained and associated with the claims file.  The Veteran also submitted additional service personnel records showing various periods of ACDUTRA from December 1974 to July 1992.

Additionally, the Board was made aware during the May 2011 Board hearing that there may be outstanding private treatment records relating to the Veteran, including those from Dr. Terry Harmon, a chiropractor who treated the Veteran for his neck condition in the 1990s, Dr. Carl Paige who has been the Veteran's family doctor since the 1970s, and Dr. Raymond Shea, who has been treating the Veteran for his knee condition.  Thus, in its October 2011 remand, the Board instructed the RO to obtain all outstanding private records.  Accordingly, the RO requested the Veteran to submit a VA Form 21-4142 (Authorization and Consent to Release Information to the VA) for each private medical provider who treated him for the claimed disabilities since his separation from service.  However, the Veteran has not yet responded to this request.

Further, the Veteran was provided VA examinations in May 2010 in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board, however, found that the May 2010 VA examination report was not adequate as it did not sufficiently address the Veteran's complaints in service, and remanded the case in October 2011 to obtain another VA examination.  This was done in November 2011.  The Board finds that the November 2011 VA examination reports are adequate to decide the issues of psoriasis and bilateral hand disability because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds the RO substantially complied with the remand directives, with respect to the issues decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  As noted above, the Veteran's testimony identified outstanding private treatment records that may be pertinent to the claims, and pursuant to the Board's October 2011 remand, the RO attempted to obtain these records, but to no avail.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).

Neck, Bilateral Ankle Disability

Treatment records (dated from March 2003 to August 2011) show a single notation of left ankle pain in a May 2007 private treatment record.  However, the assessment was "L [(left)] ankle pain, ? [(questionable)] OA [(osteoarthritis)] and/or psoriatic," and no definite diagnosis was made at that time.  Further, subsequent treatment records make no reference to any complaints, treatments, or diagnoses pertaining to the Veteran's ankles.  With regard to a neck disability, the Veteran testified at the May 2011 Board hearing that he experienced a stiff neck and was seen by a chiropractor around 1996 or 1997.  He stated tests showed some type of misalignment in the neck but the chiropractic treatments eventually took care of the major problem and he no longer received treatments for his neck.  Indeed, treatment records do not contain any reference to a neck condition.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran has not shown a current disability for which service connection can be granted, with regard to his claims for neck and bilateral ankle disabilities.  Without a current disability, service connection for neck or bilateral ankle disability cannot be granted.  Accordingly, the claims for service connection for neck and bilateral ankle disabilities must be denied.

Psoriasis, Bilateral Hand Disability

The Veteran has current diagnoses of psoriasis and bilateral hand disability, currently diagnosed as psoriatic arthritis, as documented by the Veteran's VA and private treatment records.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, service connection is also not warranted because the evidence of record does not link these disabilities to service.  The Board acknowledges the Veteran was seen for other skin conditions and a left wrist injury in service.  Concerning this, the Veteran testified at the May 2011 Board hearing that onset of his skin condition was in the late 1970s or early 1980s.  In fact, service treatment records reflect that the Veteran was seen for irritation to eyelids in July 1971 and dry scaly rash under the eyelids in October 1974.  Further, he was treated in April, May, and June 1982 for rash on the scalp, eyebrow and eyelids, which was diagnosed as seborrheic dermatitis.  Regarding the hands, the Veteran complained of left wrist trauma in April 1978.

However, regarding the etiology of the Veteran's psoriasis and psoriatic arthritis, a November 2011 VHA specialist opined that it was less likely as not (less than 50/50 probability) that the Veteran's current psoriasis started during, was caused by, or was a result of military service.  In support of this opinion, the examiner explained that the medical records did not show a diagnosis of psoriasis until around 2003; although service treatment records showed rash on his eyelids in October 1974, with no diagnosis, he was later diagnosed with seborrheic dermatitis in June 1982.  The examiner further explained that seborrheic dermatitis was associated with eye lashes and eyebrows whereas psoriasis more typically affected other areas of the head, not eyelashes and eyebrows.  Therefore, the examiner concluded that the rash in service was seborrheic dermatitis and no psoriasis was shown in service.

With regard to the Veteran's bilateral hand disability, the November 2011 VA examination rendered a diagnosis of psoriatic arthritis of the hands, and provided an opinion that it was less likely as not (less than 50/50 probability) that the Veteran's current hand disability was in any way caused by, or aggravated by, service, or the same as any hand condition in service.  In reaching this conclusion, the examiner noted that psoriatic arthritis of the hands were first diagnosed in 2003 referring to a March 2003 letter from Dr. Gary L. Crump noting only a 1 year history of various musculoskeletal complaints upon seeing Dr. Crump in 2003.  Concerning this, the Veteran reported at a May 2010 VA joints examination that Dr. Crump diagnosed psoriatic arthritis in 1998.  However, Dr. Crump stated that in a June 2011 letter that the Veteran had been under his care since March of 2003, which contradicts the Veteran's statements.  The Board therefore finds the Veteran's statements as to the initial diagnosis of his psoriatic arthritis to be not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence).  The examiner further noted that psoriatic arthritis of the hands was not related to the in-service left hand injury in 1978 as that injury was diagnosed as contusion of the 2nd left metacarpal bone, which was unrelated to psoriatic arthritis.

The Board notes that the conclusions of the VA examiner are based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and are consistent with the other medical evidence of record.  Although in the March 2003 letter, Dr. Crump stated that the Veteran had a long history of psoriasis with skin, scalp, and also some nail involvement, Dr. Crump started treating the Veteran only from March 2003.  Private or VA treatment records do not show treatments for psoriasis or psoriatic arthritis at any time earlier than in March 2003.

In contrast, Dr. Crump provided an opinion letter dated in June 2011 that the Veteran's psoriasis and psoriatic arthritis are conditions that developed while he was on active military duty.  Dr. Crump stated that the Veteran developed a dermatitis characterized as psoriasis during his military service in the 1970s and that there was documentation that his dermatitis began at that time.  However, there is no evidence that Dr. Crump ever reviewed the Veteran's service treatment records, let alone the Veteran's entire medical history, as embodied in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Apparently, Dr. Crump's statement stems from transcription of the Veteran's own assertions and do not make references to the specific medical record.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Accordingly, the Board does not afford significant probative weight to Dr. Crump's June 2011 opinion.

The Veteran maintains that psoriasis and psoriatic arthritis are caused by, or started in, service.  At the November 2011 VA examination, he attributed his psoriasis to vaccine he received while in military service.  He also submitted a February 2010 letter from J.F. attesting to the fact that the Veteran had been treated for some type of skin problems since service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  The causation of the disabilities at issue falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although a lay person, such as the Veteran and his former service comrade, is competent to describe observable symptoms and their onset, the November 2011 VA examiner opined that the Veteran's skin and hand problems shown in service are unrelated to his currently diagnosed skin and bilateral hand disabilities.  The Veteran's statements regarding etiology regarding psoriasis or psoriatic arthritis are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  He has not demonstrated that he has expertise in medical matters, and the probative value of his opinion is outweighed by the November 2011 VA examiner's competent medical opinion.

Because the evidence of record does not relate the Veteran's current psoriasis or psoriatic arthritis of the hands to his military service, the preponderance of the evidence is against his claims for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disability

Initially, the record reflects a current diagnosis of osteoarthritis and psoriatic arthritis of the bilateral knees.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The record reflects that the Veteran underwent left total knee replacement in December 2006 and right total knee replacement in October 2007, due to advanced osteoarthritis.  A May 2010 VA joints examination report noted a diagnosis of osteoarthritis of the bilateral knees status post bilateral joints.

Regarding an in-service occurrence of an injury, in an October 2008 claim, the Veteran contended that he wore heavy steel-toed boots while serving as an aeronautical engineer and performing vigorous physical training in those boots led to his knee problems.  In a February 2010 letter, J.F., stated that he served together with the Veteran in the same squadron and aircraft carrier in Vietnam from the late 1970 to early 1971 and learned then that the Veteran initially injured his knees at the Marine Corps Base in Quantico, Virginia, during a training exercise while on active duty.  During the May 2010 VA joints examination, the Veteran gave a history of an initial injury to his knees during basic training in 1965 on active duty in Quantico and onset of his bilateral knee condition since that time.  He related that his knees impacted the wall that was scaled on the obstacle course and he was placed on crutches and temporary off-duty.  He also reported in 1988, while on active duty for training, he injured his left knee during a night maneuver; he sought medical treatment and continued on with the military exercise at that time.  Similarly, at the May 2011 Board hearing, the Veteran related that he injured his knees in boot camp in 1965 during an obstacle course.  He asserted that extensive physical training and running in heavy boots wore on his knees.  He also reported that around 1990 he stepped off a curb and jammed his knee during a night maneuver.  

Service treatment records show that the Veteran was seen in August 1973 for left leg pain; x-ray examination was normal.  They further reflect that the Veteran sustained a hyperextension injury of the left knee in November 1986.  In October 1989, the Veteran reported that his left knee was injured in November 1986 and was becoming more painful each year.  An October 1990 report of physical examination, conducted during the Veteran's service in the reserve, reflects that the Veteran complained of painful left knee with running or excessive walking, and appears to note left knee pain with activities secondary to injury, "on duty injury."  A December 1990 in-service consultation report reflects that the Veteran was scheduled for arthroscopy for medial meniscal tear of the left knee shown on magnetic resonance imaging (MRI); he underwent the surgery in March 1991.  A February 1991 letter from the Marine Corps determined that the Veteran was not eligible for benefits because the medical documentation did not establish the current condition, which the Veteran claimed was incurred during the time period of October 30, 1986 to November 2, 1986, was incurred in the line of duty.

Regarding the relationship between the current disability and the in-service injury, the record contains two conflicting medical opinions.  A May 2010 VA examiner opined that the Veteran's current bilateral knee condition was not caused by or a result of training exercise that occurred while he was on active duty in Quantico, Virginia, and provided the following rationale:

The veteran did not have a diagnosed knee or joint condition while on active duty from 1968-1974.  He has one medical visit for left leg pain in August 1973 that resolved.  The x-ray and exam was normal.  He did not have a diagnosed knee or joint condition while activated on Reserve duty from 1975-1991.  He had a left knee injury, in 1986, that was determined by the Department of the Navy to NOT be in the line of duty.

In contrast, in a May 2011 letter, Dr. Raymond G. Shea stated that he has treated the Veteran for osteoarthritis and psoriatic arthritis of the knees since May 2005 and provided the following opinion:

[The Veteran's] past history indicates that he was on active duty in the military as a US Marine Corp pilot from 1968 to 1974.  He had increasing difficulty with the knee; and in 1990 and eventually 1991, he underwent an arthroscopy to the left knee.  At this time, it would be my opinion that the trauma he received during his act of military service as a US Marine Corp pilot has added to his permanent impairment to the knee.

Although Dr. Shea's opinion was based by subjective history provided by the Veteran and was not confirmed by medical records, the Board finds that the Veteran's lay statements as to the initial injury in service, as well the observable symptoms since service, is competent and credible evidence and is also consistent the medical evidence of record.  Also, the record reflects that Dr. Shea was the private physician who performed total knee replacement surgeries and was very knowledgeable about the Veteran's medical history.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as knee pain, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Further, the Board finds no reason to disbelieve the Veteran's statements regarding his initial bilateral knee injury during training in 1965 and observable symptoms of knee pain ever since that time.

The Board also finds that the May 2010 VA medical opinion did not provide sufficient explanation because the rationale for the opinion was primarily based on the absence of documentation of a knee diagnosis in service.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  The examiner neglected to address the Veteran's lay statements concerning symptoms experienced in service and continued after service.  The examiner also relied on a February 1991 letter from the Marine Corps that determined the Veteran was not eligible for benefits because the medical documentation did not establish the current condition, which the Veteran claimed was incurred during the time period of October 30, 1986 to November 2, 1986, was incurred in the line of duty.  However, this document is not dispositive as to a finding of whether the Veteran's left knee injury, which he claimed to have sustained during a night maneuver on active duty for training around 1990, was incurred in the line of duty.  In this regard, the Board observes that an October 1990 report of physical examination, conducted during the Veteran's reserve service, appears to contain a notation of left knee pain with activities secondary to injury-"on duty injury."  Even if the 1986 left knee injury was not incurred in the line of duty, this only pertains to the left knee, and provides no explanation as to the onset of the Veteran's right knee disability.

Given the deficiencies in the May 2010 VA examination report, the Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

In sum, the Veteran has evidence of a current disability of osteoarthritis of the bilateral knees, evidence of knee injuries during service and competent medical evidence linking the current disability to the in-service injury.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for osteoarthritis of the bilateral knees is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for bilateral ankle disability is denied.

Entitlement to service connection for bilateral knee disability, currently diagnosed as osteoarthritis of the knees, is granted.

Entitlement to service connection for bilateral hand disability is denied.


REMAND

Unfortunately, another remand is required with regard to the issue of hearing loss disability.  The Board remanded the case in October 2011 and requested that the RO obtain another VA examination in this matter, finding that the prior May 2009 and May 2010 VA examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the Board found that the May 2009 and May 2010 VA examiners' statements that the Veteran's hearing was within normal limits during service were incorrect as a May 1971 in-service examination showed impaired hearing per Hensley v. Brown, 5 Vet. App. 157 (1993) (Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss).

Pursuant to the Board's October 2011 remand, the Veteran was provided a VA audiological examination in November 2011; however, the Board again finds it inadequate.  The examiner opined that the Veteran's hearing loss was not caused by or a result of an event in military service.  In support of this opinion, the examiner provided the following rationale:

Hearing thresholds were within normal limits during [the Veteran's] active duty military service, at the time of his separation from active duty military service, at his entrance in Marine Corp Reserve and a separation from reserve service.  No significant threshold shift noted.

Initially, the Board notes that the absence of hearing loss at that time of service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159-60. 

Further, the November 2011 examiner simply did not consider the Veteran's impaired hearing noted on the May 1971 examination report, and provided no explanation as to why "no significant threshold shift is noted" given the May 1971 examination report.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As the medical evidence is inadequate, the Board cannot proceed with the merits of claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, the case must be remanded again for the RO to obtain another VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VAMC in Louisville, Kentucky and any associated outpatient clinics dated from August 2011 to the present.  All records and/or responses received should be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.
  
2.  Forward the Veteran's claims file to the VA examiner who conducted the November 2011 VA audiological examination, if available.

If the November 2011 VA examiner is not available, forward the Veteran's claims file to an examiner who is a specialist in audiology.  After review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his conceded military noise exposure while serving as a pilot, and report of a May 1971 examination in service which showed impaired hearing.

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

The examiner must also note that applicable case law establishes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensely v. Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the examiner is requested to specifically address the reported audiometric findings on the Veteran's May 1971 in-service audiogram and explain the clinical significance of the May 1971 in-service examination report.

All opinions must be supported by complete rationale.

If the reviewing clinician deems additional examination of the Veteran is necessary in order to render the requested opinion, such examination should be scheduled.

3.  After completing the above, readjudicate the issue of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


